Name: Council Regulation (EEC) No 1621/77 of 18 July 1977 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /6 Official Journal of the European Communities 21 . 7. 77 COUNCIL REGULATION (EEC) No 1621/77 of 18 July 1977 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States HAS ADOPTED THIS REGULATION : Article 1 1 . A quantity of 20 000 tonnes of skimmed-milk powder held by the intervention agencies of the other Member States shall be made available to the Italian intervention agency for use in Italy in animal feeding ­ stuffs . 2. The arrangements for the application of this Article shall be adopted in accordance with the proce ­ dure laid down in Article 30 of Regulation (EEC) No 804/68 . These arrangements shall determine, inter alia, which intervention agencies shall make the skim ­ med-milk powder available and what provision shall be made for transport. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2788/72 (4), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas the Community market is characterized by the existence of large stocks of skimmed-milk powder ; whereas these stocks are mainly held by Member States other than Italy, which possesses no such stocks because of the particular nature of its milk production ; Whereas, in contrast to the Member States concerned, which are encountering difficulties in marketing their surpluses, Italy is experiencing supply difficulties ; whereas, moreover, having regard to the present economic situation in Italy, it seems advisable to make available to the Italian intervention agency part of the stocks of skimmed-milk powder which are held in intervention in other Member States ; whereas this skimmed-milk powder is intended for sale on the Italian market for use in animal feedingstuffs in order to help stabilize prices somewhat ; Whereas provisions covering the accounting for this operation should be laid down in accordance with the arrangements provided for in Council Regulation (EEC) No 2306/70 of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in milk and milk products (5), as last amended by Regulation (EEC) No 496/77 (6), Article 2 1 . The intervention agencies holding the products referred to in Article 1 shall enter the quantities of skimmed-milk powder transferred as a zero debit in the account referred to in Article 3 (2) (b) of Regula ­ tion (EEC) No 2306/70 . 2. The Italian intervention agency shall enter the quantities of skimmed-milk powder of which it has taken delivery as a zero credit in the account referred to in Article 3 (2) (b) of Regulation (EEC) No 2306/70. 3 . The costs of transporting the quantities of skim ­ med-milk powder referred to in Article 1 shall be entered in the account referred to in Article 3 (2) (b) of Regulation (EEC) No 2306/70. Article 3 ') OJ No L 148, 28 . 6 . 1968, p. 13 . 2) OJ No L 67, 15. 3 . 1976, p. 9 . }) OJ No L 94, 28 . 4. 1970, p. 13 . 4) OJ No L 295, 30 . 12. 1972, p. 1 . 5) OJ No L 249, 17. 11 . 1970, p. 4. ') OJ No L 66, 12. 3 . 1977, p. 3 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 21 . 7. 77 Official Journal of the European Communities No L 181 /7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1977. For the Council The President A. HUMBLET